DETAILED ACTION
Claims 1-2 and 4-13 are pending in this application. Claims 1, 6, and 13 have been amended to change the scope of the claimed invention. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to claims 1 and 13, Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Ganjineh and Ahn fail to disclose or suggest “wherein each cell of the digital map is characterized with an occupancy indication and an additional probability indication which indicates a probability of a correct classification of the occupancy indication” (page 8 of remarks). 
Examiner respectfully disagrees. Primary reference, Ganjineh, appears to teach this feature in, for example, [0058-59] where it discusses classifying the elements of the images according to one or more of a plurality of different object classes (i.e. classification of occupancy indication). Specifically, “each individual pixel of an image is classified…in order to allocate an object class or list of classes (and associated probabilities) for each pixel in the images”. In some embodiments, “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes.” Examiner submits that the object classification corresponds to “an occupancy indication” and the associated probabilities/likelihoods correspond to “an additional probability indication”. Therefore the rejection is maintained.

Claim Objections
Claim 6 is objected to because of the following informalities:  Examiner suspects that the three classifications “vacant, occupant, and ambiguous” should be “vacant, occupied, and ambiguous”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a receiving device for receiving a digital partial map” and “a sending device for transmitting” in claim 13. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, Examiner interprets support for these limitations is found in page 8 of Applicant’s specification and interprets such devices as a communication device such as a radio module.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the claims recite “a predetermined number, in particular four segmental parts” in line 9 and line 8, respectively. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 13 recite the broad recitation “a predetermined number”, and the claims also recite “in particular four” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2 and 4-12 are rejected for the same reason by their dependence on claim 1.
Further regarding claim 5, the claim recites “wherein the digital partial map at least partly is characterized by a grid as well as a respective occupancy indication relating to grid cells of the grid.” However, claim 1 already recites “wherein each cell of the digital partial map is characterized with an occupancy indication”. It is not clear if “a respective occupancy indication” introduced in claim 5 is the same as or different than the occupancy indication already introduced in parent claim 1. For the purpose of examination, Examiner will adopt the understanding that they are the same and that claim 5 is only further narrowing by its recitation of a grid.
Claim 6 is further rejected by its dependence on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh et al. (US 2020/0098135 A1) in view of Ahn et al. (US 2006/0271281 A1).
Regarding claim 1, Ganjineh teaches a method for localizing and enhancing a digital map through a motor vehicle, the method comprising: 
receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a database ([0122]: reference map section (i.e. “partial map”) may be extracted/received from a map repository/database that is either on-board the vehicle or stored and maintained at a global (third party) map repository), 
[…],
[…], and 
wherein the digital partial map represents an environment of the motor vehicle ([0119]: the area of the reference map section may substantially or approximately correspond to the area of the road network within which the vehicle is currently traveling); 
capturing an image of the environment of the motor vehicle by a sensor arrangement of the motor vehicle ([0026]: “a sequence of images…recorded by one or more cameras associated with the vehicle…include image content relating to the local environment of the road network within which the vehicle is traveling…reflect the movement of the vehicle through the road environment…”), 
localizing of the motor vehicle in the environment by comparing the received digital partial map with the image of the environment of the motor vehicle ([0026]: “The plurality of images…can thus be processed …into a local map representation…[which] can then be compared (e.g. matched) with a reference map section …in order to determine the geographical location and orientation of the vehicle within the road network”), 
enhancing the digital partial map on a basis of the image of the environment of the motor vehicle ([0027]: “by comparing the generated local map representation with the reference map, one or more errors in the reference map may be identified…when such errors are identified, the local map representation may then be provided to a remote server in order to update the reference map, e.g. by updating the, or generating a new, reference map section to be incorporated into the reference map based on the local map representation…in some embodiments…one or more of the obtained images may be provided to the remote server and used to update (or generate) the section of the reference map”); and 
transmitting the enhanced digital partial map and/or the image of the environment to a database for enhancing the digital map ([0027]: “…one or more of the obtained images may be provided to the remote server and used to update (or generate) the section of the reference map”),
wherein each cell of the digital map is characterized with an occupancy indication and an additional probability indication which indicates a probability of a correct classification of the occupancy indication ([0058]: “allocate an object class or list of classes (and associated probabilities) for each pixel in the images”; [0059]: “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes.”; see also [0208]).
Ganjineh does not teach “wherein the digital map according to a predetermined segmentation rule is segmented into the multitude of the digital partial maps” or, more specifically, “wherein the digital partial map according to the predetermined segmentation rule is segmented by cascaded segmenting of the digital map into a predetermined number, in particular four segmental parts of equal size”. However, Ahn teaches a system and method for managing geographically referenced data (GRD) in which an area representing a region may be divided and subdivided into sub-areas/regions/quadrants ([100-106], particularly [0102] and Fig. 11A-C). Examiner notes the “cascading” divisions that are illustrated and disclosed as well as the identical size and shape of the four segments (quadrants) at each subdivision step. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjineh to segment the digital map by cascading segmenting of the map into four identical segmental parts as taught by Ahn in order to enable quick searches and viewing of maps (Ahn [0100], [0105]).
Regarding claim 2, modified Ganjineh teaches the method according to claim 1, and Ganjineh also teaches that the localizing is performed on the basis of the digital partial map as well as the enhancing of the digital partial map simultaneously through a method for simultaneous localization and mapping (SLAM) ([0125]: describes the invention as simultaneously localizing the vehicle and identifying errors in the reference map for updating the reference map. Examiner submits that this comprises the essential components of a method for SLAM).  
Regarding claim 4, modified Ganjineh teaches the method according to claim 1, and Ganjineh or Ganjineh, as modified, also teaches that an area of validity of the digital partial map within a predetermined stationary coordinate system is fixed (Ganjineh [0119]: reference map section may be chosen based on GNSS location of the vehicle; This indicates that the map sections, along with the “area of validity” within each section, correspond (are “fixed”) to a GNSS coordinate system (i.e. “a predetermined stationary coordinate system”). Additionally or alternatively, Ahn Fig. 11A-C, [0100], [0106]; cited and incorporated in the rejection of claim 1; Examiner considers the map (e.g. a map “of the entire world”, [0100]) and each segment of the map to correspond to a fixed coordinate system and that the area associated with each map segment (“area of validity”) is fixed with respect to the coordinate system).  
Regarding claim 5, modified Ganjineh teaches the method according to claim 1, and Ganjineh also teaches that the digital partial map at least partly is characterized by a grid ([0228]: “ground-mesh” may comprise a grid-style ground mesh; and/or [0072]: “coordinate system of the vehicle’s odometry”; and/or [0095]: “geographic coordinate reference system”) as well as a respective occupancy indication relating to grid cells of the grid ([0069]: “a two-dimensional landmark shape, e.g. a polyline, may be generated for each landmark along with an orientation matrix for transforming the two-dimensional landmark shape into three-dimensional space suitable for incorporation into the local map representation”; [0092]: “determine a single two-dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space”; [0217]: “give a representation 1102 of the sign in the 3D coordinate system of the vehicle”).  
Regarding claim 8, modified Ganjineh teaches the method according to claim 1, and Ganjineh also teaches that the digital partial map is received prior to or upon entry of the motor vehicle into an environmental area represented by the digital partial map and/or is transmitted upon leaving the environmental area represented by the digital partial map through the motor vehicle ([0019]: “The reference map section is a section that covers at least the area of the road network within which the vehicle is traveling”; [0122]: “The reference map section…can be downloaded by a user of the vehicle (or automatically by the vehicle itself)”; Examiner understands that the reference map section is downloaded/received at during while the vehicle is traveling in an environmental area which reasonably reads on “upon entry…into the environmental area”).  
Regarding claim 9, modified Ganjineh teaches the method according to claim 1, and Ganjineh also teaches that upon capturing the image of the environment of the motor vehicle by the sensor arrangement, distance values for obstacles are measured by the sensor arrangement ([0057]: “The sparse point cloud also includes the estimated depths for each of the pixels in the image” where “depth” reads on “distance”; see also [0062], [0188]).  
Regarding claim 10, modified Ganjineh teaches the method according to claim 1, and Ganjineh also teaches that the digital partial map is received from the database of a server device and/or the enhanced digital partial map is transmitted to the database of the server device ([0043]: “reference map stored on the remote server”; [0122]: reference map section (i.e. “partial map”) may be extracted/received from a map repository/database that is either on-board the vehicle or stored and maintained at a global (third party) map repository).  
Regarding claim 11, modified Ganjineh teaches the method according to claim 10, and Ganjineh also teaches that by the server device in addition to the enhanced digital partial map from the motor vehicle a further enhanced digital partial map from a further motor vehicle is received and the digital map is enhanced by composing the two enhanced digital partial maps ([0122]: “the reference map is stored and maintained on a global (third party) map repository, e.g. located in the cloud,…In this case, the data generated by a plurality of different vehicles traveling within the road network can be used to update the global map repository, e.g. as described herein”).  
Regarding claim 13, Ganjineh teaches a motor vehicle localization device, comprising: 
a receiving device ([0124]: wireless communication module; [0178]: a high-bandwidth high-latency mobile data connection, or W-LAN 204”) for receiving a digital partial map of a multitude of partial maps of a digital map through the motor vehicle from a database ([0122]: reference map section (i.e. “partial map”) may be extracted/received from a map repository/database that is either on-board the vehicle or stored and maintained at a global (third party) map repository), 
[…],
[…], and 
wherein the digital partial map represents an environment of the motor vehicle ([0119]: the area of the reference map section may substantially or approximately correspond to the area of the road network within which the vehicle is currently traveling); 
a sensor arrangement for capturing an image of the environment of the motor vehicle ([0026]: “a sequence of images…recorded by one or more cameras associated with the vehicle…include image content relating to the local environment of the road network within which the vehicle is traveling…reflect the movement of the vehicle through the road environment…”), 
a computing device ([0124]: processor on-board the vehicle) for localizing the motor vehicle in the environment by comparing the received digital partial map with the image of the environment of the motor vehicle as well as enhancing the digital map on a basis of the image of the environment of the motor vehicle ([0026]: “The plurality of images…can thus be processed …into a local map representation…[which] can then be compared (e.g. matched) with a reference map section …in order to determine the geographical location and orientation of the vehicle within the road network”); and 5Application No. 16/650,659Docket No.: 17089-228001 Amendment dated March 2, 2022 Reply to Office Action of December 3, 2021 
a sending device ([0124]: wireless communication module; [0178]: a high-bandwidth high-latency mobile data connection, or W-LAN 204”) for transmitting the enhanced digital partial map and/or the image of the environment to the database for enhancing the digital map ([0027]: “…one or more of the obtained images may be provided to the remote server and used to update (or generate) the section of the reference map”),
wherein each cell of the digital map is characterized with an occupancy indication and an additional probability indication which indicates a probability of a correct classification of the occupancy indication ([0058]: “allocate an object class or list of classes (and associated probabilities) for each pixel in the images”; [0059]: “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes.”).
Ganjineh does not teach “wherein the digital map according to a predetermined segmentation rule is segmented into the multitude of the digital partial maps” or, more specifically, “wherein the digital partial map according to the predetermined segmentation rule is segmented by cascaded segmenting of the digital map into a predetermined number, in particular four segmental parts of equal size”. However, Ahn teaches a system and method for managing geographically referenced data (GRD) in which an area representing a region may be divided and subdivided into sub-areas/regions/quadrants ([100-106], particularly [0102] and Fig. 11A-C). Examiner notes the “cascading” divisions that are illustrated and disclosed as well as the identical size and shape of the four segments (quadrants) at each subdivision step. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjineh to segment the digital map by cascading segmenting of the map into four identical segmental parts as taught by Ahn in order to enable quick searches and viewing of maps (Ahn [0100], [0105]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh et al. (US 2020/0098135 A1) in view of Ahn et al. (US 2006/0271281 A1) and Miyajima et al. (US 2011/0010131 A1).
Regarding claim 6, modified Ganjineh teaches the method according to claim 5, and Ganjineh also teaches that during enhancing the digital partial map an enhanced occupancy indication is created from an occupancy indication determined on the basis of the image of the environment as well as on the basis of at least one further occupancy indication, which was received as part of the digital partial map ([0121]: “where the local map representation shows that one or more features have changed, or are no longer present in the environment of the road network, the reference map may be updated accordingly”).  
Ganjineh, as modified, does not explicitly teach “wherein the occupancy indication is classified as vacant, occupant, and ambiguous”. However, Ganjineh does classify objects as, e.g. “road”, “sky”, “vehicle”, “traffic sign”, “traffic light”, “lane marking”, and so on ([0058]). It is noted that a classification of “sky” would be an indication of vacant space whereas a classification of “vehicle” would be an indication of occupied space. Furthermore, Ganjineh also discloses an approach for handling ambiguities, for example, pixels may represent a lane marking with an associated value 0% to 100% ([0098]). Therefore, although Ganjineh does not explicitly teach “vacant, occupant, and ambiguous”, it seems that these labels are merely an obvious matter of how the classifications are named which amounts to a design choice since this has does not solve any particular purpose and the invention would perform the same regardless of how the classification categories were named.
Ganjineh, as modified, also does not teach “wherein the enhanced occupancy indication is created in consideration of a more credible probability indication of the respective occupancy indications in the received digital partial map and in the image of the environment”. However, Miyajima teaches updating map information using information that is more reliable ([0022]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjineh to enhance the occupancy indication using data that is considered more reliable, over data that is considered less reliable, in order to increase the overall reliability of the map (Miyajima [0022]).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh et al. (US 2020/0098135 A1) in view of Ahn et al. (US 2006/0271281 A1) and Johnson et al. (US 2010/0076920 A1).
Regarding claim 7, modified Ganjineh teaches the method according to claim 1, but Ganjineh, as modified, does not teach that the enhancing of the digital partial map is effected “on the basis of the Dempster-Shafer theory”. However, Johnson teaches that feature maps may be generated by fusing information provided by two different sources based on the Dempster-Shafer theory for probabilistic combination (see at least [0040-41]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjineh by utilizing the Dempster-Shafer theory to enhance the maps as taught by Johnson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. a fusion method that provides a probabilistic combination of information from different sources. 
Regarding claim 12, modified Ganjineh teaches the method according to claim 11, but Ganjineh, as modified, does not teach that the composing of the two enhanced digital partial maps is effected “on the basis of the Dempster-Shafer theory”. However, Johnson teaches that feature maps may be generated by fusing information provided by two different sources based on the Dempster-Shafer theory for probabilistic combination (see at least [0040-41]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjineh by utilizing the Dempster-Shafer theory to enhance the maps as taught by Johnson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable, i.e. a fusion method that provides a probabilistic combination of information from different sources. 

Conclusion
THIS ACTION IS MADE FINAL.  The new ground(s) of rejection for claim 6 presented in this Office action was necessitated by Applicant's amendment. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662